IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA16-513

                              Filed: 16 January 2018

Pitt County, No. 12 CRS 060601

STATE OF NORTH CAROLINA

             v.

TREVOR WILKS FORTE, Defendant.


      Appeal by defendant from judgment entered on or about 12 August 2015 by

Judge Wayland J. Sermons, Jr. in Superior Court, Pitt County. Heard in the Court

of Appeals 6 February 2017.


      Attorney General Joshua H. Stein, by Assistant Attorney General Joseph A.
      Newsome, for the State.

      Ward, Smith & Norris, P.A., by Kirby H. Smith, III, for defendant-appellant.


      STROUD, Judge.


      Defendant Trevor Wilks Forte (“defendant”) appeals from his conviction of

trafficking more than 14 grams, but less than 28 grams, of heroin by possession and

of trafficking more than 14 grams, but less than 28 grams, of heroin by

transportation. On appeal, defendant argues that his Fourth Amendment right

against unreasonable searches was violated because the trial court allowed the State

to retrieve location information from his cell phone without a search warrant.

Because defendant did not present any constitutional argument before the trial court,
                                        STATE V. FORTE

                                       Opinion of the Court



he has waived review of this issue on appeal. The trial court correctly determined

that issuance of the pen register and trap and trace order was proper under N.C. Gen.

Stat. § 15A-263, so we affirm the trial court’s denial of defendant’s motion to suppress.

                                              Facts

       In addressing the suppression motion before trial, the trial court heard these

facts. On 8 November 2012, Officer Charlie Espinoza (“Officer Espinoza”) of the

Greenville Police Department contacted Detective Steven Cottingham (“Detective

Cottingham”) of the Greenville Police Department and told him that a known drug

dealer -- Mr. Oliver -- was in custody for a narcotics investigation.                   Detective

Cottingham spoke with Mr. Oliver, who said that he “had been selling bundles of

heroin in the New Town housing project” for approximately two or three months he

bought from a black man from New York he only knew by the nickname “Roam.”1

Mr. Oliver did not know Roam’s real name but said “he was a shorter brown-skinned

male that wears fitted baseball caps.”

       Mr. Oliver explained to Detective Cottingham that “over two months, he was

buying two bricks of heroin from the subject known as Roam every two or three days,

and he said maybe thirty bricks over that time period.” Mr. Oliver would pay $300.00

per brick of heroin and made the purchases randomly, not as part of any consistent

schedule. Mr. Oliver then explained to Detective Cottingham in more detail that:


       1 According to Det. Cottingham, 10 small bags of heroin make up a “bundle;” a “brick” is five
bundles, or 50 small bags.

                                               -2-
                                   STATE V. FORTE

                                  Opinion of the Court



             Roam always comes to [Mr. Oliver] before he travels to New
             York in order to purchase heroin, and . . . [Mr. Oliver
             admitted] to giving Roam $2,500.00 to put in on the heroin,
             and even helped him purchase a rental car. And . . . the
             first of the month Roam traveled to New York to purchase
             a large quantity of heroin, but only stayed in New York a
             couple of days; and . . . Roam purchased a rental car . . . in
             Greenville[.]

      On 10 November 2012, Mr. Oliver called Detective Cottingham and informed

him he spoke with Roam on the same phone number he had previously used and

Roam “advised he was going to be in New York and will be returning soon with some

heroin.” Mr. Oliver told Detective Cottingham that Roam said he would be driving a

car that belonged to a local white female heroin user with the last name “Hamilton”

who was possibly under arrest in Pitt County Detention Center. Mr. Oliver explained

that the vehicle was a small black Hyundai or Honda hatchback vehicle with a small

rope holding down the hood and said that Roam would be a passenger in the vehicle

with a female driving because Roam had no driver’s license. Mr. Oliver noted that

Roam owed him $1,000.00 worth of heroin, so part of the heroin Roam was supposed

to be bringing from New York would be for Mr. Oliver. Roam would typically call Mr.

Oliver right before he got on the road headed to North Carolina. Mr. Oliver further

stated that when Roam got to Greenville from New York, it would probably be early

morning and he would take the heroin to a local hotel room and distribute the heroin

from there, and Roam would probably call Mr. Oliver before arriving at this hotel.




                                         -3-
                                   STATE V. FORTE

                                  Opinion of the Court



      Mr. Oliver gave Detective Cottingham Roam’s phone number, and Detective

Cottingham applied for and obtained a court order titled “Order Authorizing Pen

Register/Trap and Trace and Disclosure of Records and Other Information Pursuant

to 18 USC § 3123 and 2703(d)” signed by a superior court judge, which enabled the

SBI to receive GPS location information of the cell phone, monitor it, and then notify

Detective Cottingham of the phone’s location and the direction of travel. The order

was signed and registered on 11 November 2012.

      Early in the morning on 12 November 2012, an SBI agent informed Detective

Cottingham that the phone was in New York traveling south. Detective Cottingham

and other officers knew a couple of potential routes to Greenville from the north, so

they went to those areas to try to intercept the vehicle. At 6:01 a.m., an SBI agent

told Detective Cottingham that the phone was in Virginia traveling towards North

Carolina. Mr. Oliver called Detective Cottingham around 6:45 a.m. and said that

Roam had called him from the same number as usual and said that he was about 30

minutes from Greenville. Officers spotted the vehicle, a small black four-door Honda,

at 7:50 a.m. on Highway 11. It was traveling south into Greenville on Memorial

Drive; a black female was driving and a black male was in the passenger seat.

Officers followed the vehicle southbound on Memorial Drive into Greenville until

Officer Espinoza and another office conducted a traffic stop on the vehicle just before

8:00 a.m. “on North Memorial Drive near Airport[.]” One of the officers conducting



                                         -4-
                                    STATE V. FORTE

                                   Opinion of the Court



the stop called Detective Cottingham at 8:05 a.m. and said that “both subjects were

extremely nervous” and stated that “the female driver consented to the search of the

vehicle[.]” A canine alerted on the vehicle and the heroin was located during a later

search under the back seat. Defendant was identified as the passenger in the car and

had a cell phone matching the pen register number.

      Defendant was arrested on 12 November 2012 on charges of trafficking more

than 28 grams of heroin by possession and trafficking more than 28 grams of heroin

by transportation. Then on or about 29 September 2014, defendant was indicted on

the offenses of trafficking more than 14 grams, but less than 28 grams of heroin by

possession and trafficking more than 14 grams, but less than 28 grams of heroin by

transportation. Before a jury was impaneled, the trial court heard various pretrial

motions, including defendant’s 11 August 2015 motion to suppress all evidence of

“any seizures, arrest, detentions, and wire taps of [defendant] based on information

provided by Michael Oliver.”

      On 11 August 2015, after hearing arguments on defendant’s motion to

suppress, the court orally stated that defendant’s motion to quash the search warrant

and order was denied and then entered two written orders, which were file stamped

on 25 August 2015: one regarding the stop of the vehicle and one on the search of the

vehicle. In the order on the stop of the vehicle, the trial court made detailed findings

of fact, essentially as summarized in the facts above, and denied defendant’s motion



                                          -5-
                                   STATE V. FORTE

                                  Opinion of the Court



to suppress the application and order authorizing a pen register/trap and trace and

his motion to suppress the stop of the vehicle defendant was riding in on 12 November

2012. The trial court’s only conclusions of law relevant to the arguments on appeal

are:

             2. That Officer Espinoza had reasonable suspicion based
             on articulable facts that the vehicle was carrying a
             controlled substance, and further that the vehicle was
             following another vehicle too closely in violation of Chapter
             20 of North Carolina General Statutes.

             3. That pursuant to N.C.G.S. 15A-263, the Order
             authorizing the pen register was properly issued.

       Defendant’s trial began later that same day, 11 August 2015. At the close of

the State’s evidence, defendant moved to dismiss the charges against him, but his

motion was denied.     Defendant was ultimately found guilty of both trafficking

charges. Defendant timely appealed to this Court.

                                     Discussion

       On appeal, defendant presents the issue as whether “Defendant-Appellant’s

Fourth Amendment right against unreasonable searches [was] violated by the

issuance of a Pen Register/Trap and Trace Device Order for real time location

information from his cell phone?”      He argues that the trial court violated his

constitutional right against unreasonable searches by denying defendant’s motion to

suppress and allowing the State to present evidence of real-time location information

from his cell phone, which was retrieved without a search warrant. But we must first


                                         -6-
                                      STATE V. FORTE

                                     Opinion of the Court



determine whether defendant has preserved his arguments on appeal by presenting

them first before the trial court.

      On the day trial was to begin, defendant filed a motion to suppress. The entire

substance of the motion is one sentence: “The state shall be ordered to suppress any

seizures, arrest, detentions, and wire taps of [defendant] based on information

provided by Michael Oliver.” The motion is accompanied by his counsel’s affidavit,

which avers:

               2. That Officer D. S. Cottingham and C. Espinoza,
               Greenville Police Department interviewed Michael Oliver
               on November 8, 2012 after arresting Oliver for possession
               of crack cocaine.
               3. The officers in the discovery provided to the defendant
               in this case . . . detail that NO promises were made for
               Oliver’s assistance.
               4. The officers provide there was only one meeting on
               November 8, 2012 with Oliver.
               5. Oliver never provides an actual name of anyone.
               6. Oliver only uses a nickname for someone.
               7. Oliver has only known the person for 2 or 3 months.
               8. Oliver states he is unsure of when this person will arrive
               in North Carolina.
               9. The information provided by Oliver is insufficient to
               allow the issuance of a search warrant.
               10. The information is not proven reliable.
               11. The information is not shown to be specific.
               12. The information is not shown to be credible.

      When the case was called for trial, the trial court noted that the motion itself

set forth no grounds. The State objected to its consideration, since it was filed the

day before trial and the affidavit was provided only that morning. The trial court



                                            -7-
                                     STATE V. FORTE

                                    Opinion of the Court



agreed to consider the motion, stating “even though the motion to suppress does not

contain any grounds, . . . I’m not going to penalize the Defendant for his attorney’s

lack of proper form of pleading, and I’m going to hear evidence.”

      During the argument of the motion to suppress, the trial court asked defendant

to clarify the legal grounds of the motion as well as the evidence he was seeking to

suppress.   Defendant’s argument treated the issue as the sufficiency of the

information to support issuance of a search warrant:

                    And to get a search warrant, I certainly understand
             -- the search warrant should be in the file, but they
             essentially go to T-Mobile, get a search warrant, and then
             use that telephone number, Judge. The only thing I can
             argue, the four corners of that search warrant and those
             things have not been properly asserted in the four corners
             of that document. I’m not saying what the officers knew
             from their experience and training and things like that,
             they’re entitled to that, but they didn’t put it in the four
             corners of that document how they knew this Oliver fellow
             was reliable. He had not been watched go do a transaction
             and come back. There’s no evidence of that. It’s not in the
             discovery, and it is certainly not in the search warrant.
                    So, Judge, if the State had a hunch, maybe, had a
             probably, maybe, but it takes more than that to get a
             search warrant. It takes more than that to stop an
             automobile. And in fact, my client was not driving the
             automobile. There’s no allegation he was driving the
             automobile. In fact, the discovery, as I read it, says that
             this other lady, who is in this courtroom, she had the phone
             with an address of where they were going; not my client.
                    The simple sentences that I listed in my affidavit,
             10, 11, and 12, it’s not reliable, and it’s not specific, it’s not
             credible. There’s no evidence of that, Judge. And as to
             that, Judge, I would argue that the stopping of the
             automobile and the detention of my client was not lawful


                                           -8-
                                    STATE V. FORTE

                                   Opinion of the Court



             based on the Fourth Amendment.

      But no search warrant was issued in this case. Instead, the order in question

was the trial court’s “Order Authorizing Pen Register/Trap and Trace and Disclosure

of Records and Other Information” entered under 18 U.S.C. § 3123 and the Stored

Communications Act (“SCA”), 18 U.S.C. § 2703(d).             Later in the argument,

defendant’s counsel noted that he was actually addressing the order allowing “[t]he

wire tap, telephone trace; sometimes called a trap.         They’re traps where the

information is pinged off, where a specific phone number is pinged off of.” Defendant

made no other argument regarding the Fourth Amendment and never mentioned the

Stored Communications Act or North Carolina General Statutes Chapter 15A, Article

12 at the hearing.

      Although the trial court heard defendant’s motion to suppress, despite its late

filing and lack of grounds, on appeal we can consider only the grounds actually

presented before the trial court. See, e.g., State v. Hernandez, 227 N.C. App. 601, 608,

742 S.E.2d 825, 829 (2013) (“According to well-established North Carolina law, where

a theory argued on an appeal was not raised before the trial court, the argument is

deemed waived on appeal. . . . Thus, a criminal defendant is not entitled to advance

a particular theory in the course of challenging the denial of a suppression motion on

appeal when the same theory was not advanced in the court below.” (Citation,

quotation marks, and brackets omitted)); State v. Edmonds, 212 N.C. App. 575, 577-



                                          -9-
                                     STATE V. FORTE

                                    Opinion of the Court



78, 713 S.E.2d 111, 114 (2011) (“Generally, error may not be asserted upon appellate

review unless the error has been brought to the attention of the trial court by

appropriate and timely objection or motion.          Objections must state the specific

grounds for the ruling the party desired the court to make if the specific grounds were

not apparent from the context. Failure to make an appropriate and timely motion or

objection constitutes a waiver of the right to assert the alleged error on appeal.

Constitutional errors not raised by objection at trial are deemed waived on appeal. A

thorough review of the record in this case gives us no indication that defendant raised

any constitutional grounds or argument as to any of the issues which the defendant

now argues on appeal. Since those constitutional arguments were not raised by a

specific objection at trial, those arguments are waived.” (Citations, quotation marks,

brackets, and ellipses omitted)).

      On appeal, defendant presents the issue as whether “Defendant-Appellant’s

Fourth Amendment right against unreasonable searches [was] violated by the

issuance of a Pen Register/Trap and Trace Device Order for real time location

information from his cell phone?” Specifically, defendant now contends that the

“Trial Court violated the Defendant’s Constitutional Right against Unreasonable

Searches by allowing the State to retrieve Real Time Location Information from his

Cell Phone Without a Search Warrant.” Most of defendant’s brief is devoted to

discussion of the Stored Communications Act’s requirements, cases interpreting the



                                           - 10 -
                                    STATE V. FORTE

                                   Opinion of the Court



Stored Communications Act as it applies to real-time location information, the

application of the Fourth Amendment to these “real time” searches, and the lack of

probable cause to support issuance of a search warrant. Defendant made none of

these arguments to the trial court. The trial court ruled on the only issue defendant

argued, and concluded that “pursuant to N.C.G.S. 15A-263, the Order authorizing

the pen register was properly issued.” Defendant’s only argument before the trial

court was that law enforcement did not have sufficient evidence to support issuance

of the pen register order. The trial court ruled on this issue only, and this is the only

argument we may consider on appeal.

I.    Standard of Review

                    It is well established that the standard of review in
             evaluating a trial court’s ruling on a motion to suppress is
             that the trial court’s findings of fact are conclusive on
             appeal if supported by competent evidence, even if the
             evidence is conflicting. However, conclusions of law are
             reviewed de novo and are subject to full review. Under a
             de novo review, the court considers the matter anew and
             freely substitutes its own judgment for that of the lower
             tribunal.

State v. O’Connor, 222 N.C. App. 235, 238-39, 730 S.E.2d 248, 251 (2012) (citations,

quotation marks, and brackets omitted). Defendant has challenged none of the trial

court’s findings of fact, so they are binding on appeal. See, e.g., State v. Medina, 205
N.C. App. 683, 685, 697 S.E.2d 401, 403 (2010) (“If a defendant does not challenge a




                                          - 11 -
                                    STATE V. FORTE

                                   Opinion of the Court



particular finding of fact, such findings are presumed to be supported by competent

evidence and are binding on appeal.” (Citation and quotation marks omitted)).

II.   Stored Communications Act

      Here, Detective Cottingham applied for -- and the trial court entered -- an order

authorizing a pen register for defendant’s phone. This order differs from a search

warrant, as the trial court’s “Order Authorizing Pen Register/Trap and Trace and

Disclosure of Records and Other Information” was entered under 18 U.S.C. § 3123

and the Stored Communications Act (“SCA”), 18 U.S.C. § 2703(d). The order allowing

the pen register authorized, in relevant part, the disclosure of:

             all published and non published subscriber records, call
             detail and data detail records, text or short message service
             records, IP addresses, telephone toll records, direct connect
             records, cellular tower and originating, handover and
             terminating cell site and sector information to include
             towers, switches, Global Positioning Location (GPS)
             without geographical limitations within the United States,
             timing advance, geolocation service, triangulation, E911,
             real time call detail records with coordinating real time cell
             site location information, historical call detail records to
             include cell site location information, IP address
             history. . . .

      Under the SCA, the government is authorized to require disclosure under

specific circumstances, including when the government gets a court order for such

disclosure under 18 U.S.C. § 2703(d):

             A governmental entity may require a provider of electronic
             communication service or remote computing service to
             disclose a record or other information pertaining to a


                                          - 12 -
                                    STATE V. FORTE

                                   Opinion of the Court



             subscriber to or customer of such service (not including the
             contents of communications) only when the governmental
             entity--

             (A) obtains a warrant issued using the procedures
             described in the Federal Rules of Criminal Procedure (or,
             in the case of a State court, issued using State warrant
             procedures) by a court of competent jurisdiction;

             (B) obtains a court order for such disclosure under
             subsection (d) of this section; [or]

             (C) has the consent of the subscriber or customer to such
             disclosure[.]

18 U.S.C. § 2703(c)(1)(A)-(C) (emphasis added).

      The SCA requires less than probable cause and essentially only requires

reasonable suspicion for issuance of an order for disclosure. See 18 U.S.C. § 2703(d)

(“A court order for disclosure under subsection (b) or (c) may be issued by any court

that is a court of competent jurisdiction and shall issue only if the government entity

offers specific and articulable facts showing that there are reasonable grounds to

believe that the contents of a wire or electronic communication, or the records or other

information sought, are relevant and material to an ongoing criminal investigation.”

(Emphasis added)). See also N.C. Gen. Stat. § 15A-263 (2015) (“Issuance of order for

pen register or trap and trace device”). Thus, a pen register order differs from a

search warrant in that the standard to grant such an order is lower than probable

cause; these orders authorize use of surveillance that does not require a search

warrant. See Smith v. Maryland, 442 U.S. 735, 745-46, 61 L. Ed. 2d 220, 230, 99 S.


                                          - 13 -
                                    STATE V. FORTE

                                   Opinion of the Court



Ct. 2577, 2583 (1979) (“The installation and use of a pen register, consequently, was

not a ‘search,’ and no warrant was required.”).

      As noted above, the trial court’s detailed findings of fact are not challenged on

appeal. Detective Cottingham’s application requesting the pen register and trap and

trace order set forth detailed and extensive supporting facts. Detective Cottingham

received information not from an anonymous source, but from an identified and

known drug dealer, Mr. Oliver. “In evaluating the reliability of an informant’s tip,

due weight must be given to the informant’s veracity, reliability, and basis of

knowledge as highly relevant factors in determining whether an informant’s tip is

sufficient from the totality of circumstances.” State v. Sanchez, 147 N.C. App. 619,

624, 556 S.E.2d 602, 606-07 (2001). There are multiple indications of reliability in

Mr. Oliver’s statements, including that Mr. Oliver made substantial admissions

against his penal interest. See, e.g., State v. Jackson, __ N.C. App. __, __, 791 S.E.2d
505, 511 (2016) (“In order for a reviewing court to weigh an informant’s tip as

confidential and reliable, evidence is needed to show indicia of reliability. Indicia of

reliability may include statements against the informant’s penal interests and

statements from an informant with a history of providing reliable information.”

(Citations, quotation marks, and brackets omitted)), aff’d per curiam, __ N.C. __, 807
S.E.2d 141 (2017). Mr. Oliver admitted to buying and selling a large amount of heroin

from Roam regularly, an admission against his penal interest. He also provided a



                                          - 14 -
                                    STATE V. FORTE

                                   Opinion of the Court



nickname, general description of defendant, background information from dealing

with him previously, and current travel information of the suspect. Mr. Oliver spoke

with Detective Cottingham in person, after having been identified and brought in to

custody, and they spoke more than once, adding to the reliability of his tip. See, e.g.,

State v. Allison, 148 N.C. App. 702, 705, 559 S.E.2d 828, 830 (2002) (“Foremost, the

tip in this case came through a ‘face-to-face’ encounter rather than by an anonymous

telephone call. Under this scenario [the officer] had an opportunity to observe the

demeanor of the female informant in an effort to assess the reliability of her tip.

Furthermore, by engaging [the officer] directly, the female informant significantly

increased the likelihood that she would be held accountable if her tip proved to be

false.”). These facts, which are evident in the application for the order, lend sufficient

reliability and credibility to the information Detective Cottingham received from Mr.

Oliver. And defendant’s phone number and where he would most likely be traveling

in Greenville, North Carolina, was also identified in the application. Under the

totality of the circumstances, the trial court had the necessary specific and articulable

facts to show reasonable grounds to believe the records sought from the pen register

order were relevant and material to an ongoing investigation.           See 18 U.S.C. §

2703(d).

III.   Fourth Amendment




                                          - 15 -
                                    STATE V. FORTE

                                   Opinion of the Court



      Defendant acknowledges that the evidence may have been enough to meet the

lesser “reasonable grounds” standard in 18 U.S.C. § 2703(d), but argues that the

Fourth Amendment ultimately controls the issue, because the trial court’s order

allowed officers to collect real-time location information from defendant’s cell phone,

constituting a search under the Fourth Amendment for which a search warrant based

upon probable cause is required. But as noted above, defendant failed to present this

argument to the trial court.     “Constitutional arguments not made at trial are

generally not preserved on appeal.” State v. Canty, 224 N.C. App. 514, 516, 736
S.E.2d 532, 535 (2012). See also Edmonds, 212 N.C. App. at 578, 713 S.E.2d at 114

(“A thorough review of the record in this case gives us no indication that defendant

raised any constitutional grounds or argument as to any of the issues which the

defendant now argues on appeal. Since those constitutional arguments were not

raised by a specific objection at trial, those arguments are waived.”         (Citation

omitted)). Although defendant mentioned the Fourth Amendment -- briefly -- before

the trial court, he presented no argument regarding the distinction between real-time

and historical data collection and the constitutional issues raised by potentially real-

time information. His argument focused only on the reliability and sufficiency of the

evidence supporting issuance of the pen register order, and the trial court correctly

ruled only on that issue.

                                      Conclusion



                                          - 16 -
                                  STATE V. FORTE

                                 Opinion of the Court



      For the reasons stated above, we hold that the trial court did not err when it

denied defendant’s motion to suppress the evidence resulting from the pen

register/trap and trace order.   We therefore affirm the denial of the motion to

suppress.

      AFFIRMED.

      Chief Judge McGEE and Judge TYSON concur.




                                        - 17 -